Exhibit 10.5

 

AMENDMENT #2 TO CONVERTIBLE PROMISSORY NOTE

 

This Amendment #2 to Convertible Promissory Note (this “Amendment”) is entered
into as of April 23, 2020, by and between Chicago Venture Partners, L.P., a Utah
limited partnership (“Lender”), and Sysorex, Inc., a Nevada corporation
(“Borrower”). Capitalized terms used in this Amendment without definition shall
have the meanings given to them in the Note (as defined below).

 

A.  Borrower previously issued to Lender a Convertible Promissory Note dated
December 31, 2018 in the principal amount of $625,000.00 (the “Note”).

 

B.  Effective as of December 31, 2019, Borrower and Lender entered into that
certain Amendment to Convertible Promissory Note (the “Prior Amendment”),
pursuant to which, among other modifications, Borrower and Lender agreed to
extend the Maturity Date of the Note.

 

C.  Borrower has requested that Lender again extend the Maturity Date of the
Note (the “Extension”).

 

D.  Lender has agreed, subject to the terms, amendments, conditions and
understandings expressed in this Amendment, to grant the Extension.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

 

1.  Recitals. Each of the parties hereto acknowledges and agrees that the
recitals set forth above in this Amendment are true and accurate and are hereby
incorporated into and made a part of this Amendment.

 

2. Extension. The Maturity Date for the Note is hereby extended until June 30,
2020.

 

3.  Extension Fee. In consideration of Lender’s grant of the Extension, its fees
incurred in preparing this Amendment and other accommodations set forth herein,
Borrower agrees to pay to Lender an extension fee in the amount of $21,546.12
(the “Extension Fee”). The Extension Fee is hereby added to the Outstanding
Balance of the Note as of the date of this Amendment. Lender and Borrower
further agree that the Extension Fee is deemed to be fully earned as of the date
hereof, is nonrefundable under any circumstance, and that the Extension Fee
tacks back to the date of the Note for Rule 144 purposes. Borrower represents
and warrants that as of the date hereof the Outstanding Balance of the Note,
following the application of the Extension Fee, is $739,949.50.

 



 

 

 

4.  Representations and Warranties. In order to induce Lender to enter into this
Amendment, Borrower, for itself, and for its affiliates, successors and assigns,
hereby acknowledges, represents, warrants and agrees as follows:

 

(a)  Borrower has full power and authority to enter into this Amendment and to
incur and perform all obligations and covenants contained herein, all of which
have been duly authorized by all proper and necessary action. No consent,
approval, filing or registration with or notice to any governmental authority is
required as a condition to the validity of this Amendment or the performance of
any of the obligations of Borrower hereunder.

 

(b)  There is no fact known to Borrower or which should be known to Borrower
which Borrower has not disclosed to Lender on or prior to the date of this
Amendment which would or could materially and adversely affect the understanding
of Lender expressed in this Amendment or any representation, warranty, or
recital contained in this Amendment.

 

(c)  Except as expressly set forth in this Amendment, Borrower acknowledges and
agrees that neither the execution and delivery of this Amendment nor any of the
terms, provisions, covenants, or agreements contained in this Amendment shall in
any manner release, impair, lessen, modify, waive, or otherwise affect the
liability and obligations of Borrower under the terms of the Transaction
Documents.

 

(d)  Borrower has no defenses, affirmative or otherwise, rights of setoff,
rights of recoupment, claims, counterclaims, actions or causes of action of any
kind or nature whatsoever against Lender, directly or indirectly, arising out
of, based upon, or in any manner connected with, the transactions contemplated
hereby, whether known or unknown, which occurred, existed, was taken, permitted,
or begun prior to the execution of this Amendment and occurred, existed, was
taken, permitted or begun in accordance with, pursuant to, or by virtue of any
of the terms or conditions of the Transaction Documents. To the extent any such
defenses, affirmative or otherwise, rights of setoff, rights of recoupment,
claims, counterclaims, actions or causes of action exist or existed, such
defenses, rights, claims, counterclaims, actions and causes of action are hereby
waived, discharged and released. Borrower hereby acknowledges and agrees that
the execution of this Amendment by Lender shall not constitute an acknowledgment
of or admission by Lender of the existence of any claims or of liability for any
matter or precedent upon which any claim or liability may be asserted.

 

(e)  Borrower represents and warrants that as of the date hereof no Events of
Default or other material breaches exist under the Transaction Documents or have
occurred prior to the date hereof.

 

5.  Certain Acknowledgments. Each of the parties acknowledges and agrees that no
property or cash consideration of any kind whatsoever has been or shall be given
by Lender to Borrower in connection with the Extension or any other amendment to
the Note granted herein.

 

6.  Other Terms Unchanged. The Note, as amended by this Amendment and the Prior
Amendment, remains and continues in full force and effect, constitutes legal,
valid, and binding obligations of each of the parties, and is in all respects
agreed to, ratified, and confirmed. Any reference to the Note after the date of
this Amendment is deemed to be a reference to the Note as amended by this
Amendment and the Prior Amendment. If there is a conflict between the terms of
this Amendment and the Note, the terms of this Amendment shall control. If there
is a conflict between this Amendment and the Prior Amendment, the terms of this
Amendment shall control. No forbearance or waiver may be implied by this
Amendment. Except as expressly set forth herein, the execution, delivery, and
performance of this Amendment shall not operate as a waiver of, or as an
amendment to, any right, power, or remedy of Lender under the Note, as in effect
prior to the date hereof.

 



2

 

 

7.  No Reliance. Borrower acknowledges and agrees that neither Lender nor any of
its officers, directors, members, managers, equity holders, representatives or
agents has made any representations or warranties to Borrower or any of its
agents, representatives, officers, directors, or employees except as expressly
set forth in this Amendment and the Transaction Documents and, in making its
decision to enter into the transactions contemplated by this Amendment, Borrower
is not relying on any representation, warranty, covenant or promise of Lender or
its officers, directors, members, managers, equity holders, agents or
representatives other than as set forth in this Amendment.

 

8.  Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one instrument. The parties hereto confirm that any electronic copy
of another party’s executed counterpart of this Amendment (or such party’s
signature page thereof) will be deemed to be an executed original thereof.

 

9.  Further Assurances. Each party shall do and perform or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Amendment and the consummation of the transactions contemplated
hereby.

 

[Remainder of page intentionally left blank]

 

3

 

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
set forth above.

 

  LENDER:       Chicago Venture Partners, L.P.       By: Chicago Venture
Management, L.L.C.,     its General Partner         By: CVM, Inc., its Manager  
        By:  /s/ John M. Fife         John M. Fife, President       BORROWER:  
    Sysorex, Inc.       By: /s/ A. Zaman Khan   Printed Name:  A. Zaman Khan  
Title: CEO

 

 

[Signature Page to Amendment #2 to Convertible Promissory Note]

 

4

 

